e...




                     -.A.*




OFFICE   OF THE ATTORNEY            GENERAL   OF TEXAS

                   AUSTIN
     draf% board, for a4rvLosa rsndorsd in carry-
     'itqout ths tsmts of the SBl4otive sorvio4 ll0t.a
          T?m sot authorieirkg   t&4 oraation ol AA4 or zior4
loo41 bmrds in eaoh sounty or political mbdivision      com88-
p~&ilag thereto of emoh spta, torritorg,     cad the Mstrlot of
“,;I:&&  %.S 6ltSd 116 thS S414OtiV4   '&uiAiw 4Ad f54E'~104Aot
        . Scotfoa 1C of thfo aot xwideo Ln grt:
               *8s6. $0.   (A)    The Brasident    ie sathimlzdl-
               "a) To presoribs    3hs aagessary   rules.anil
                                                            regu-
     lationr      to oarf3t but   the p~Ovi8iOA~   of   tais~ act!

               *(a3 To oreato and errtablieb
                                           a       rel4otrlv4        04r-
    V~OOsgata     and adl prerido ror the ohimifioi-
    tfon at. r4gfstranlman4 of p4raonfsrho voluat%ri- Se*
    indus,6lon under thh *ot OQ ths baolr or 4v&*
    abilit ior trainingudl 84rviO4,   and &all o.stab-
     lish w1thin the tislso6iv~
                              rervbs tlys6em
                                           olttltan
     looal     boarda nod moh
                          othax oiwilian agenaiar,In-
     aludiugapp4aal.bo%rdsand ae4AOies oi,apgmal,am
    za  be neoseeary to osrry out the jmmisibns oi
    td 8 sot.
            *TherOohall be areatidone or morm lo081
    b,oclrJa    in saoh ~oiUttyor golitfoal mbdlvlrion
    oerrespauting      ChwaBo  5f scoh state, twritory,
    and the %awiat 011Colmb1a.
         "Esoh loaal board ahall~.ematitof thrm or
    more membara to be agg%lntad by ths President,
    frontrsoozumndetions rpadeby th4 reap ativa
    covemoro or ooztparabJ.4exsoutiva orf1oi~l8.
           Wo zrmber of any suuh loaal boar& &ml1 be
     a miber    or the land or m-1        r0r44a bt the United
     +a t4s* bat i~~ch nmiwe of any imaP loocnl            'board
     ahall lo a oivilim       i&a 10 a aibfzon       or th4
     &it&i Etatea rnaiding In the odtmt~ or politleal
     Eubdivisiori     oormspondiag bhereta in whioh suuh
     local !mwd has ~urisdietfant.u&der            rule8 adl
     ro&.zttiotsprosoribed bj the Presitlenb,Wch
     local boards, taMem &Leo        end re~gulat~onr pre-
     scrlbad by the R~aidant,        &au,     have phmr within
     thfblr A4 ective Jtkiadiationa         Bo hoar and detsr-
    iUiA4,  SUb B 066   t0 th4 Eight  0s tip-,Ot&l   6-6 th4 RPp4KSl
        boardsheroinauthodzad all Quastiona or
        slaha with reapsot to kueion   ior, or 4x-
        eqtion or d4f4ra%entfrcna tnlning and Bor-
        vice under this aot or edi indivlduala
                                             wlthfn
        tho~‘jurladiotlon
                        of anoh looal boarda.
              The deoieioarrof aueh loml boards 4hl.l
        ba final exooptWh4rO 4~ apyml ie anthori44d
        in aceordame with auoh ml44 td ragulsitiona
        a4 the FrealdoAtmy roaorlbe..Appeal bmrda
        and agputoi48 of appsaI within the,ealeetlv4
        8eniae.a    tslra 8hdl b4 oompoaed of oloiliana
        who an 0 r tle4na of the rmit4d Statoa.
              -0 p42-4itAwho ie Rn tarricer,    member,
        agent, or ornployerof th4 aol44tive.adrvloo
        system,or of any mmh lgqaal      .erappal   board
        or Other agemy, shal bo •~           otlfrom rsglr--
        tration  or dot~rrad t&oat.rl!!!?
                                        ~. l.ngiml sarrioo,
        ao .provjdedfor-inth3.Iaot,ib,~reason of his
        status a8 moh officer,~osatabsr, agant or em-
        pLoysa.
             n. t . .

             "(4) To UOlliee tho 4luriO48 or any or a11
        dapartmnta aad any and all offlow?   or agents
        of the United St4$44 sod ~toacospt the arrvl44a
        of all 0ffioera in6 a ants of the aararal atetea,
        territorlea,and the 8iatrlotoi Columbiaand
        subdivisionathereof ia ths ex40uflOn of this
        act;
i            ". . . .
             "(C) In th4 abmlnia,tratlonof this aot
        voluntary a4mioaa mq be aaoetpted.   Correapen-
        dsnoe nee~asrry tA the 4m44utioa O? this Rot
        nay b4 oarrled in o:fialal psarrlty4nv4lop48.
             ". . . ."

              It 14 well establlah4d in tN4 Btat4 tbata *&xntr&-
    alo~rct*Courts z.r4.aoustaof liznit&jWisdi4tiOn, ia that
    their mthorlty extends  only to mttera partainine:to the
    general walram of the reapeoti?o oauntioa and that #a&r
    goner4 arb only theas 44mi44ly or implledlyoootormd u 00
    tham by law that is b the &WtitUtiQA and statuteA 0f thie
    dtata.* (E&4 T4xas i#d eprudaoee, Vol? 11, pa 884 aab the au*
    thoritfee cited thsrauadsr.)
                                G?ZkSRAL
                          ~m@i$.%y     CRTEULB


v   ryrrv
      BURST ASSISTANT
      ATTOF3lEYGmERAj-,